 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLTON DWAYNE FIELDS,                            No. 1:18-cv-01545-DAD-JDP (HC)
12                       Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                        FOR COUNSEL, DENYING PETITIONER’S
13           v.                                         MOTION FOR DEFAULT JUDGMENT, AND
                                                        GRANTING RESPONDENT’S REQUEST TO
14    CALIFORNIA DEPARTMENT OF                          WITHDRAW MOTION TO DISMISS
      CORRECTIONS,
15                                                      ECF Nos. 2, 16, 17, 25
                         Respondent.
16

17          Petitioner Carlton Dwayne Fields, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. This order addresses three matters: (1) petitioner’s

19   motion for counsel; (2) petitioner’s motion for default judgment; and (3) respondent’s request to

20   withdraw its motion to dismiss. For simplicity’s sake, we discuss the three matters out of order.

21   I.     Respondent’s Motion to Dismiss

22          Earlier in the case, respondent moved to dismiss, arguing that the petition is untimely.

23   ECF No. 17. Petitioner objected, claiming equitable tolling. See generally ECF No. 19.

24   Petitioner alleged that his mental health issues resulted in his segregated confinement and

25   placement at a psychiatric service unit. See id. Citing no evidence, he stated that his conditions

26   of confinement restricted his access to legal materials and precluded him from timely pursuit of

27   federal habeas relief. See id. at 10. Respondent now moves to withdraw his motion to dismiss,

28   stating that this court’s decision on the merits would result in a more expeditious adjudication of
                                                       1
 1   this case. See ECF No. 25 at 2. This court may decide the petition’s merits before any procedural

 2   issue. See Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002) (“Procedural bar issues are

 3   not infrequently more complex than the merits issues . . . so it may well make sense in some

 4   instances to proceed to the merits if the result will be the same.”); McCoy v. Soto, No. 15-cv-

 5   1578, 2017 WL 2644837, at *3 (E.D. Cal. June 20, 2017) (denying motion to dismiss on statute

 6   of limitations and noting, “In the instant case, it appears that judicial economy will be better

 7   served by adjudicating Petitioner’s claims on the merits.”).

 8          Respondent’s request to withdraw its motion to dismiss is granted. We will require

 9   briefing on the merits and issue a new briefing schedule. Respondent need not brief the

10   timeliness of the petition absent court order.1

11   II.    Petitioner’s Motion for Counsel
12          Petitioner moves for appointment of counsel. ECF No. 2. He states that he has

13   difficulties litigating this case because he has only a twelfth-grade education and this case

14   presents complex issues. See id. at 3. Without the pertinent record from state court, we will not

15   prematurely assess the complexity of this case. Petitioner may renew his motion for counsel after

16   respondent files the pertinent record from state court. If we decide to appoint counsel, we may

17   require a new round of briefing on the merits, allowing petitioner to litigate with the assistance of

18   counsel. For now, petitioner’s motion for counsel is denied without prejudice.

19   III.   Petitioner’s Motion for Default Judgment
20          Petitioner moves for default judgment, arguing that respondent has failed to file a timely
21   response to the petition. ECF No. 16. Because the court granted an extension of time for the

22   parties, ECF No. 12, respondent’s motion to dismiss is timely. In any event, we doubt that the

23   court should grant the extraordinary relief of releasing petitioner from prison based on an

24
     1
       We have some doubt whether petitioner has severe mental impairments. The state trial court in
25   petitioner’s criminal proceeding found that he was feigning or exaggerating mental illness, and at
26   least one doctor made reference to a history of manipulation by petitioner. See People v. Fields,
     No. F066617, 2014 WL 4929494, at *2-4 (Cal. Ct. App. Oct. 2, 2014); People v. Fields, No.
27   F071381, 2016 WL 4398067, at *2-4 (Cal. Ct. App. Aug. 18, 2016). Whatever the case, we need
     not decide whether petitioner suffers from severe mental impairments because respondent has
28   asked to withdraw the motion to dismiss.
                                                       2
 1   untimely submission from respondent. Petitioner’s motion for default judgment is denied.

 2   IV.      Order
 3            1. Petitioner’s motion for counsel, ECF No. 2, is denied without prejudice.

 4            2. Petitioner’s motion for default judgment, ECF No. 16, is denied.

 5            3. Respondent’s request to withdraw its motion to dismiss, ECF No. 25, is granted.

 6                       a. Respondent’s motion to dismiss, ECF No. 17, is denied without prejudice.

 7                       b. Respondent may renew its motion to dismiss later in the case.

 8                       c. Respondent need not brief the timeliness of the petition absent court order.

 9               4. Within sixty days of the date of service of this order, respondent must file an

10                    answer to the petition.

11               5. Within sixty days of the date of service of this order, respondent must file all

12                    transcripts and other documents necessary for resolving the issues presented in the

13                    petition. See Rules Governing Section 2254 Cases, Rule 5(c).

14               6. Petitioner may file a traverse within thirty days of the date of service of

15                    respondent’s answer. If no traverse is filed within thirty days, the petition and

16                    answer are deemed submitted.

17
     IT IS SO ORDERED.
18

19
     Dated:      May 15, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23            No. 202
24

25

26
27

28
                                                         3
